DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) in view of Konno (US 2010/0076548).

Referring to claim 1, Lock et al. discloses a prosthetic heart valve(11) adapted for post-implant expansion and having an inflow end and an outflow end, comprising: a one-piece inner structural support stent including a generally circular solid lower band(50) having three upstanding commissure posts(100), the stent defining an implant circumference that is substantially non-compressible in normal physiological use(page 9 lines 28-33 disclose the frame made up of a rigid material including metal, stainless steel, applicant also discloses the use of stainless steel material in the spec, paragraph 26 and 104 of the publication as being non-compressible in normal physiological use) and has a first diameter(Fig. 4 illustrates an unexpanded configuration, page 17, lines 10-11), and wherein the lower band is a continuous solid band except for a point of discontinuity around its periphery(70, Fig. 4) between adjacent abutting ends of the solid band located below at least one of the commissure posts(Fig. 4) that permits expansion of the support stent from the first diameter to a second diameter larger than the first diameter(Fig. 4 for first diameter, and Fig. 5 for expanded diameter) upon application of an outward dilatory force from within the support stent substantially larger than forces associated with normal physiological use but prevents contraction of the lower band (the material the band is made from is structurally capable to perform the recited function); and a plurality of flexible leaflets (20) supported by the stent and configured to ensure one-way blood flow therethrough.
Lock et al. discloses that the struts may including breaking points where upon a threshold tensile force applied, struts may break, allowing for segments of the expandable frame to be further distances apart(page 16, lines 28-31).
Lock et al. lacks a detailed description of the discontinuity around the periphery being formed by perforated joint.
Konno discloses a support frame in the same field of endeavor with a core member (102) with opposing ends (104a and b) that meet at seam (106).  Konno teaches that the upon application of a dilation force, the seam(106) will rupture causing both of the ends to separate for the purpose of expanding the implant(paragraph 59-60).
It would have been obvious to a person of ordinary skill in the art to modify the joint of Lock et al. to comprise a perforation (joint that is able to rupture) as taught in Konno et al. in order to allow for the implant to expand and fit into the heart valve. 
Referring to claim 2, as modified in claim 1 above, Lock et al. discloses the joint is configured to break upon application of an outward dilatory force from within the support stent of at least 1 atmosphere(page 21, lines 30-34).
Referring to claim 3, as modified in claim 1 above, Lock et al. discloses wherein the perforated joint is configured to break upon application of an outward dilatory force from within the support stent of up to 12 atmospheres(page 21, lines 30-34).
Referring to claim 4, as applied to claim 1 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments(see Fig. 4-5), wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).
Referring to claim 5, as applied to claim 1 above, Lock et al. lacks a detailed description of wherein there is a single point of discontinuity located below only one of the commissure posts.
Konno discloses the support frame with a ring that only contains one point of discontinuity(Fig. 3B, 106), that allows for the ring to expand upon rupture(paragraph 59-60).
It would have been obvious to a person of ordinary skill in the art to have a single point of discontinuity located below only one of the commissure posts as Konno teaches only one point of discontinuity in its embodiment in order provide adjustment of the annular ring, as an obvious matter of design choice since applicant has not disclosed that the number of points of discontinuity solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one or more points of discontinuity. 
Referring to claim 6, as applied to claim 1 above, Lock et al. discloses wherein there is a point of discontinuity located below each of the commissure posts(See Figs. 4-5).
Referring to claim 14, as applied to claim 12 below, Lock et al. lacks a detailed description of wherein there is a single point of discontinuity located below only one of the commissure posts.
Konno discloses the support frame with a ring that only contains one point of discontinuity(Fig. 3B, 106), that allows for the ring to expand upon rupture(paragraph 59-60).
It would have been obvious to a person of ordinary skill in the art to have a single point of discontinuity located below only one of the commissure posts as Konno teaches only one point of discontinuity in its embodiment in order provide adjustment of the annular ring, as an obvious matter of design choice since applicant has not disclosed that the number of points of discontinuity solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one or more points of discontinuity. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) in view of Konno (US 2010/0076548) as applied to claim 1 above, and further in view of Vijay (US 2005/0010283) and Wright (US 6,187,040).

Referring to claim 7, Lock et al. discloses a valve that has an adjustable diameter over a prescribed range of suitable diameters (page 33, lines 11-13).
Lock et al. lacks a detailed description of the device including a ‘unique identifier’ on the support stent visible from outside the body after the implant that identifies the support stent as being expandable, and the unique identifier is a numerical valve size in odd 2-millimeter increments between 15-33 mm.
Vijay discloses an annuloplasty ring in the same field of endeavor that comprises markers/indicia in increments set by predetermined distances(paragraph 35) for the purpose of using a single ring to cinch the annulus to the desired valve area reduction.
It would have been obvious to a person of ordinary skill in the art to modify the band of Lock et al. to include indicia/markings in mm increments as taught in Vijay in order to use a single ring to cinch the annulus to the desired valve area reduction.
Vijay lacks a detailed description of the indicia/marker being visible from outside the body after implantation.
Wright teaches an annuloplasty ring in the same field od endeavor that contain radiopaque members for the purpose of simplifying postoperative assessment (col. 7 lines 4-9).
It would have been obvious to a person of ordinary sill in the art to include ‘unique identifier’ (radiopaque markers) as taught in Wright in order to simplify postoperative assessment. Applicant should note that the term ‘unique identifier has been interpreted broadly). 


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) in view of Konno (US 2010/0076548) as applied to claim 1 above, and further in view of Girard et al. (US 5,984,973).

Referring to claim 8, as applied to claim 1 above, Lock et al. discloses that the expandable frame may include any appropriate material that includes metals(page 9, lines 28-33).
Lock et al. lacks a detailed description of the one-piece inner structural support stent being made of titanium. 
Girard et al. discloses a support structure for a heart valve that comprises titanium (col. 9 lines 54-57) for the purpose of being biocompatible with blood and or tissue(col. 9 lines 29-31).
It would have been obvious to a person of ordinary skill in the art to modify the biocompatible material taught in Lock et al. to be titanium as taught in Girard et al. in order to provide a material that is biocompatible with blood and or tissue which amounts to mere substitution of one functionally equivalent biocompatible metal for another in the art of stent
Referring to claim 9, as modified in claim 8 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments, wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) in view of Konno (US 2010/0076548) as applied to claim 1 above, and further in view of Walker et al. (US 4,759,759). 

Referring to claim 10, as applied to claim 1 above, Lock et al. discloses that the expandable frame may include any appropriate material that includes polymers(page 9, lines 28-33).
Lock et al. lacks a detailed description of the one-piece inner structural support stent being made of an acetal copolymer. 
Walker et al. discloses an implant(stent 40) that comprises an acetal copolymer (col. 11 lines 12-19) for the purpose of providing a biocompatible material that is light and unbulky with the needed strength.
It would have been obvious to a person of ordinary skill in the art to modify the biocompatible material taught in Lock et al. to be acetal copolymer as taught in Walker et al. in order to provide a material that is biocompatible that is light and unbulky with the needed strength which amounts to mere substitution of one functionally equivalent biocompatible polymer for another in the art of stent.
Referring to claim 11, as modified in claim 10 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments, wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).

Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779), alone.

Referring to claim 12, Lock et al. discloses a prosthetic heart valve(11) adapted for post-implant expansion and having an inflow end and an outflow end, comprising: a one-piece inner structural support stent including a generally circular solid lower band(50) having three upstanding commissure posts(100), the stent defining an implant circumference that is substantially non-compressible in normal physiological use(page 9 lines 28-33 disclose the frame made up of a rigid material including metal, stainless steel, applicant also discloses the use of stainless steel material in the spec, paragraph 26 and 104 of the publication as being non-compressible in normal physiological use) and has a first diameter(Fig. 4 illustrates an unexpanded configuration, page 17, lines 10-11), and wherein the lower band is a continuous solid band except for a point of discontinuity around its periphery(70, Fig. 4) between adjacent abutting ends of the solid band located below at least one of the commissure posts(Fig. 4) that permits expansion of the support stent from the first diameter to a second diameter larger than the first diameter(Fig. 4 for first diameter, and Fig. 5 for expanded diameter) upon application of an outward dilatory force from within the support stent substantially larger than forces associated with normal physiological use but prevents contraction of the lower band (the material the band is made from is structurally capable to perform the recited function); and a plurality of flexible leaflets (20) supported by the stent and configured to ensure one-way blood flow therethrough.
Lock et al. lacks a detailed description of the point of discontinuity around the periphery formed by mutually interlaced free ends in the embodiment of Figs. 4-5. 
Lock et al. discloses interlacing free ends of the frame (Figs. 22A-C) for the purpose of achieving a series of discrete diameter settings to create a suitable fit for specific valve sizes (page 24, lines 26-page 25 line 2).
It would have been obvious to a person of ordinary skill in the art to modify the band of the embodiment of Figs. 4-5 of Lock et al. to include interlacing free ends as taught in Figs. 22A-C in order to achieve a series of discrete diameters settings to create a suitable fit for specific valve sizes. 
Referring to claim 13, as applied to claim 12 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments(see Fig. 4-5), wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).
Referring to claim 15, as applied to claim 1 above, Lock et al. discloses wherein there is a point of discontinuity located below each of the commissure posts(See Figs. 4-5).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) as applied to claim 12 above, and further in view of Vijay (US 2005/0010283) and Wright (US 6,187,040).

Referring to claim 7, Lock et al. discloses a valve that has an adjustable diameter over a prescribed range of suitable diameters (page 33, lines 11-13).
Lock et al. lacks a detailed description of the device including a ‘unique identifier’ on the support stent visible from outside the body after the implant that identifies the support stent as being expandable, and the unique identifier is a numerical valve size in odd 2-millimeter increments between 15-33 mm.
Vijay discloses an annuloplasty ring in the same field of endeavor that comprises markers/indicia in increments set by predetermined distances(paragraph 35) for the purpose of using a single ring to cinch the annulus to the desired valve area reduction.
It would have been obvious to a person of ordinary skill in the art to modify the band of Lock et al. to include indicia/markings in mm increments as taught in Vijay in order to use a single ring to cinch the annulus to the desired valve area reduction.
Vijay lacks a detailed description of the indicia/marker being visible from outside the body after implantation.
Wright teaches an annuloplasty ring in the same field od endeavor that contain radiopaque members for the purpose of simplifying postoperative assessment (col. 7 lines 4-9).
It would have been obvious to a person of ordinary sill in the art to include ‘unique identifier’ (radiopaque markers) as taught in Wright in order to simplify postoperative assessment. Applicant should note that the term ‘unique identifier has been interpreted broadly). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) as applied to claim 12 above, and further in view of Girard et al. (US 5,984,973).

Referring to claim 17, as applied to claim 12 above, Lock et al. discloses that the expandable frame may include any appropriate material that includes metals(page 9, lines 28-33).
Lock et al. lacks a detailed description of the one-piece inner structural support stent being made of titanium. 
Girard et al. discloses a support structure for a heart valve that comprises titanium (col. 9 lines 54-57) for the purpose of being biocompatible with blood and or tissue(col. 9 lines 29-31).
It would have been obvious to a person of ordinary skill in the art to modify the biocompatible material taught in Lock et al. to be titanium as taught in Girard et al. in order to provide a material that is biocompatible with blood and or tissue which amounts to mere substitution of one functionally equivalent biocompatible metal for another in the art of stent
Referring to claim 18, as modified in claim 8 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments, wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (WO 2012/018779) as applied to claim 12 above, and further in view of Walker et al. (US 4,759,759). 

Referring to claim 19, as applied to claim 12 above, Lock et al. discloses that the expandable frame may include any appropriate material that includes polymers(page 9, lines 28-33).
Lock et al. lacks a detailed description of the one-piece inner structural support stent being made of an acetal copolymer. 
Walker et al. discloses an implant(stent 40) that comprises an acetal copolymer (col. 11 lines12-19) for the purpose of providing a biocompatible material that is light and unbulky with the needed strength.
It would have been obvious to a person of ordinary skill in the art to modify the biocompatible material taught in Lock et al. to be acetal copolymer as taught in Walker et al. in order to provide a material that is biocompatible that is light and unbulky with the needed strength which amounts to mere substitution of one functionally equivalent biocompatible polymer for another in the art of stent.
Referring to claim 20, as modified in claim 19 above, Lock et al. discloses wherein each commissure post has a gap between two sides and the lower band extends across the gaps in two wall segments, wherein the point of discontinuity is located where the wall segments come together(Figs. 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774